

114 HR 6325 IH: Workforce Regulatory Review Act of 2016
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6325IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Mr. Walberg introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an independent advisory committee to review certain regulations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Workforce Regulatory Review Act of 2016. 2.DefinitionsIn this Act:
 (1)CommissionThe term Commission means the Workforce Regulatory Review Commission established under section 3. (2)Commission billThe term commission bill means a bill consisting of the proposed legislative language of the Commission recommended under section 4(f)(2)(C) and introduced under section 4(g)(1).
 (3)Covered regulationThe term covered regulation means any final regulation published in the Federal Register. (4)Regulatory requirementThe term regulatory requirement means any duty or obligation created by words such as shall, shall not, must, may not, prohibited, and required.
			3.Establishment of commission
 (a)EstablishmentThere is established in the legislative branch a commission to be known as the Workforce Regulatory Review Commission. (b)Membership (1)CompositionThe Commission shall be composed of 9 members appointed by the President, of whom 1 member shall serve as the chairman of the Commission.
 (2)DateThe appointment of the members of the Commission shall be made not later than 45 days after the date of enactment of this Act.
 (3)QualificationsMembers appointed to the Commission shall be prominent citizens of the United States with national recognition and a significant depth of experience and responsibilities in matters relating to government service, regulatory policy, economics, Federal agency management, public administration, and law.
 (4)LimitationNot more than 5 members appointed to the Commission may be from the same political party. (5)ProhibitionThe members of the Commission may not be employees of the Federal Government.
 (c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.
 (d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.
 (e)MeetingsThe Commission shall meet at the call of the chairman. (f)Open to the publicEach meeting of the Commission shall be open to the public, unless a member objects.
 (g)QuorumFive members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
 (h)Nonapplicability of the Federal advisory committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 4.Duties of the commission (a)PurposeThe purpose of the Commission is to evaluate and provide recommendations for modification, consolidation, or repeal of covered regulations with the aim of reducing total number of regulatory requirements related to workplace safety, workplace discrimination, wages, hours, and employee health by one-third to reduce compliance costs, encourage growth and innovation, and improve competitiveness—
 (1)soliciting and reviewing comments from the public; (2)developing a reliable and uniform model to identify regulations to modify, or eliminate; and
 (3)developing a package of covered regulations to modify, consolidate, or repeal to be submitted to Congress for an up-or-down vote.
				(b)Examination of regulations
 (1)In generalNot later than 45 days after the date on which the Commission convenes under paragraph (1), the Commission shall decide which covered regulations within the areas described in section 4(a) to examine.
 (2)Process for examinationIn examining covered regulations under this section, the Commission shall determine the effectiveness of individual covered regulations by using multiple resources, including quantitative metrics, testimony from industry and agency experts, and research from the staff of the Commission.
 (3)Uniform model to be developedThe Commission shall develop and implement a uniform model such as the Standard Cost Model to accurately determine whether a covered regulation shall be modified or eliminated.
 (4)Criteria for uniform modelThe model shall balance the effectiveness of the covered regulation achieving desirable outcomes with the efficiency of the covered regulation in achieving the aforementioned desirable outcome, consistent with the following:
 (A)Effectiveness of desired outcomes shall be determined by reviewing whether the covered regulation achieves the intended result, whether the covered regulation will continue to achieve that result and whether that desired result continues to be desirable.
 (B)Efficiency of the desired outcomes shall be determined through a uniform cost model that reviews the costs per desired outcome achieved by the covered regulation.
 (5)Basis for recommendationsA covered regulation shall be recommended for amendment or repeal if— (A)the intended outcome is no longer desirable;
 (B)the intended outcome would result even if the covered regulation were amended or repealed; (C)the covered regulation is ineffective in achieving the desired outcome; or
 (D)the costs associated with achieving the desired outcome outweigh the benefit of the outcome. (6)No replacement of repealed regulationsCovered regulations mandated by statute but recommended for repeal by the Commission shall be repealed as soon as possible and may not be remade in substantially the same form, and a new regulation that is substantially the same as such a regulation may not be made.
 (7)Mandatory amendment of amended regulationsCovered regulations mandated by statute but recommended for amendment by the Commission shall be amended as soon as possible pursuant to the Commission report.
 (8)DeadlineNot later than 1 year after the date on which the Commission determines which covered regulations to examine under paragraph (1), the Commission shall complete a substantial examination of such covered regulations.
				(c)Initial report
 (1)In generalNot later than 180 days after the date on which the Commission determines which sector or area of covered regulations to examine under subsection (d)(1), the Commission shall publish, and make available to the public for comment, a report, which shall include—
 (A)the findings and conclusions of the Commission for the improvement of covered regulations examined by the Commission; and
 (B)a list of recommendations for changes to the covered regulations examined by the Commission, which may include recommendations for modification, consolidation, or repeal of such covered regulations.
 (2)RequirementThe report submitted under paragraph (1) shall be approved by not fewer than 6 members of the Commission.
 (3)Availability of reportThe Commission shall make the report required under paragraph (1) available through the Web site of the Commission and in printed form.
				(d)Public comment period
 (1)In generalNot later than 30 days after the date of the initial meeting of the Commission, the Commission shall initiate a process to solicit and collect written recommendations from the general public, interested parties, Federal agencies, and other relevant entities regarding the report.
 (2)Submission of public commentsThe Commission shall ensure that the process initiated under paragraph (1) allows for recommendations to be submitted to the Commission through the Web site of the Commission or by mail.
 (3)Length of public comment periodThe period for the submission of recommendations under this subsection shall end 60 days after the date on which the process is initiated under paragraph (1).
 (4)Publication in the Federal RegisterAt the end of the period for the submission of recommendations under this subsection, all submitted recommendations shall be published in the Federal Register.
				(e)Report to congress
 (1)In generalNot later than 45 days after the date on which the 45-day period described in subsection (e)(4) ends, the Commission shall—
 (A)review any comments received under subsection (e)(4); (B)incorporate any relevant comments received under subsection (e)(4) into the report required under subsection (e)(1); and
 (C)submit the revised report to Congress. (2)ContentsThe revised report required to be submitted to Congress under paragraph (1) shall include—
 (A)the findings and conclusions of the Commission for the improvement of covered regulations examined by the Commission;
 (B)a list of recommendations for changes to the covered regulations examined by the Commission, which may include recommendations for modification, consolidation, or repeal of such covered regulations; and
 (C)recommended legislative language to implement the recommendations in subparagraph (B). (f)Congressional consideration of commission reportIf approved by 6 members of the Commission, as required under subsection (e)(2), the commission shall submit to Congress and will automatically take effect unless Congress passes and the President signs legislation disapproving the recommendations outlined in the Commission’s report within 45 days from the time of the submission of the Report.
 (g)Terms of the resolutionFor purposes of section 2904(b), the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date on which the President transmits the report to the Congress under section 2903(e), and—
 (1)which does not have a preamble; and (2)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Workforce Regulatory Review Commission as submitted by the President on ___, the blank space being filled in with the appropriate date; and the title of which is as follows: Joint resolution disapproving the recommendations of the Workforce Regulatory Review Commission.
 (h)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives shall be referred to the Committee on Education and the Workforce of the House of Representatives. A resolution described in subsection (a) introduced in the Senate shall be referred to the Senate Committee on Health, Education, Labor, and Pensions.
 (i)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported such a resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the President transmits the report to the Congress under section 2903(e), such committee shall be, at the end of such period, discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved.
			(j)Consideration
 (1)On or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (c)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of.
 (2)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.
 (3)Immediately following the conclusion of the debate on a resolution described in subsection (a) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur.
 (4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in subsection (a) shall be decided without debate.
				(k)Consideration by other house
 (1)If, before the passage by one House of a resolution of that House described in subsection (a), that House receives from the other House a resolution described in subsection (a), then the following procedures shall apply:
 (A)The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii).
 (B)With respect to a resolution described in subsection (a) of the House receiving the resolution— (i)the procedure in that House shall be the same as if no resolution had been received from the other House; but
 (ii)the vote on final passage shall be on the resolution of the other House. (2)Upon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House.
 (l)Rules of the Senate and HouseThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				(m)Notice to Regulatory Agencies
 (1)Enactment of commission billIf the commission bill is enacted into law, the President shall— (A)not later than 7 days after the date on which the commission bill is enacted into law—
 (i)provide notice to the affected regulatory agencies; and (ii)publish notice of enactment in the Federal Register and online; and
 (B)require affected regulatory agencies to implement the commission bill within 180 days after the date on which the commission bill is enacted into law.
 (2)Failure to enact commission billIf the commission bill is not enacted into law, the President shall provide notice of such failure to enact the commission bill in the Federal Register.
 (n)Adjournment of CongressIf the commission bill is introduced less than 60 session days or 60 legislative days before the date on which Congress adjourns sine die—
 (1)the commission bill shall be introduced in both Houses on the date on which the succeeding Congress first convenes its next session; and
 (2)subsection (g) shall apply to the commission bill during the succeeding Congress. 5.Powers of the commission (a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.
			(b)Information from Federal agencies
 (1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purpose of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by the Commission, or any member designated by a majority of the Commission.
 (2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.
 (c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (d)GiftsMembers of the Commission may not accept, use, and dispose of gifts or donations of services or property in connection to their role as a member of the Commission.
 (e)Space for use of commissionNot later than 60 days after the date of the enactment of this Act, the Administrator of General Services will support on a reimbursable basis the operations of the Commission, including the identification of suitable space to house the Commission. If the Administrator is not able to make such suitable space available within the 60-day period, the Commission shall lease space to the extent that funds are available.
			6.Commission personnel matters
 (a)Compensation of membersEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission.
 (b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
			(c)Staff
 (1)In generalThe chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.
 (2)CompensationThe chairman of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (d)Procurement of temporary and intermittent servicesThe chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 (e)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available.
 (f)Administrative supportUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
 7.Termination of the commissionThe Commission shall terminate 90 days after the date on which the Commission submits its report under section 4.
		8.Reauthorization of commission
 (a)In generalThe Commission may be reauthorized by Executive order but no provision of the authorizing legislation shall be amended by such order except with regards to the area of covered regulations to be reviewed by the Commission.
 (b)Congressional disapprovalThe Commission shall be activated unless a joint resolution of Congress is sent to the President stating disapproval of the Executive order and intent for the Commission to remain dormant.
			9.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary to the Commission to carry out this Act.
 (b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended.
			